Case: 1:15-cv-00713-MRB-MRM Doc #: 158 Filed: 07/21/21 Page: 1 of 3 PAGEID #: 2177




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI

 CHRISTOPHER FOSTER,

                        Petitioner,                :   Case No. 1:15-cv-713


        - vs -                                         District Judge Michael R. Barrett
                                                       Magistrate Judge Michael R. Merz

 RONALD ERDOS, WARDEN,
  Southern Ohio Correctional Facility,
                                                   :
                        Respondent.


                                      TRANSFER ORDER


        This habeas corpus case is before the Court on Petitioner’s most recent motion for relief

 from judgment pursuant to Fed.R.Civ.P. 60(b)(6), docketed by the Clerk as “Emergency

 Retroactive Presentation” (ECF No. 157).

        In deciding whether a motion to vacate or modify a habeas judgment is a second or

 successive habeas application, a district court must consider whether it raises a new claim about

 the underlying state court judgment or instead attacks the integrity of the federal court judgment.

 In Gonzalez v. Crosby, 545 U.S. 524 (2005), the Supreme Court held that a Rule 60(b) motion

 presents a “claim” if it seeks to add a new ground for relief from the state conviction or attacks the

 federal court’s previous resolution of a claim on the merits, though not if it merely attacks a defect

 in the federal court proceedings’ integrity. Gonzalez involved an attack on the district court’s prior

 statute of limitations decision on the basis of later Supreme Court law (Artuz). The Court held this

 was a proper use of Rule 60(b) and the district court could reach the motion on the merits without


                                                   1
Case: 1:15-cv-00713-MRB-MRM Doc #: 158 Filed: 07/21/21 Page: 2 of 3 PAGEID #: 2178




 precertification by the court of appeals.

         In his instant Motion, Foster seeks the retroactive application to this case of the decision in

 Torres v. Madrid, ___ U.S. ___, 141 S. Ct. 989, 209 L. Ed. 2d 190 (2021). In that case the Supreme

 Court held application of physical force to the body of a person with intent to restrain is Fourth

 Amendment seizure even if the person does not submit and is not subdued and in this case officers

 seized suspect for the instant that the bullets struck her, despite the fact that she temporarily eluded

 capture. Foster further asserts Torres states a new substantive rule of constitutional law and is

 therefore retroactively applicable to cases pending on collateral review (Motion, ECF No. 157,

 PageID 2162).

         Foster argues he could not, without the Torres decision, articulate why his counsel was

 ineffective for failure to file a motion to suppress or how his Fourth Amendment rights were

 violated. Id. at PageID 2163.

         Upon examination, the Petition in this case does not include a claim of ineffective

 assistance of appellate counsel for failure to raise a claim of ineffective assistance at the trial level

 for trial counsel’s failure to file a motion to suppress or a Fourth Amendment claim pure and

 simple. The claims made in the instant Motion are therefore new attacks on the underlying

 criminal judgment.      This Court has no jurisdiction to consider those claims without prior

 certification from the circuit court. Burton v. Stewart, 549 U.S. 147 (2007); Franklin v. Jenkins,

 839 F.3d 465(6th Cir. 2016).

         Accordingly, pursuant to In re Sims, 111 F.3d 45 (6th Cir. 1997), the Clerk is ordered to

 transfer the instant Motion to the United States Court of Appeals for the Sixth Circuit for its

 consideration of whether to permit Foster to proceed.




                                                    2
Case: 1:15-cv-00713-MRB-MRM Doc #: 158 Filed: 07/21/21 Page: 3 of 3 PAGEID #: 2179




        IT IS SO ORDERED.



 July 20, 2021.

                                                 s/ Michael R. Merz
                                                United States Magistrate Judge




                                        3
